UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MARC S. KIRSCHNER,

                                  Plaintiff,

           against
                                                             CIVIL ACTION NO.: 17 Civ. 6334 (PGG) (SLC)

                                                               ORDER DENYING STAY OF DISCOVERY
J.P. MORGAN CHASE BANK, N.A., et al.,
                                                                PENDING MOTION TO DISMISS AND
                                                                 SCHEDULING CASE MANAGEMENT
                                  Defendants.
                                                                         CONFERENCE



SARAH L. CAVE, United States Magistrate Judge.

           Before the Court is Defendants’ request that, pending the District Court’s decisions on

their pending motion to dismiss, 1 “discovery in this action remain limited to the discovery taking

place” in Kirschner v. JP Morgan Chase Bank, N.A., 17-51840-LSS (Bankr. D. Del.) (the “Delaware

Action”). (ECF No. 94 at 3). In response, Plaintiff has proposed a protocol in which document

discovery in this action “catches up” with the Delaware Action to permit party and non-party

witnesses to proceed and to occur once in both actions. (Id. at 1). The Court construes

Defendants’ request as a request to stay discovery during the pendency of the motion to dismiss,

and denies the motion for the reasons set forth below.

            I.       Background

           Plaintiff is the trustee of a post-bankruptcy litigation trust, the beneficiaries of which

purchased from Defendants debt instruments of a drug-testing company, Millennium

Laboratories LLC, that were issued as part of an April 2014 $1.775 billion syndicated leveraged



11
     ECF No. 76.
loan transaction. (ECF No. 94 at 1; see ECF No. 38 at 1–2). In November 2015, 19 months after

the transaction closed, Millennium filed a bankruptcy petition. (ECF No. 38 at 2). The bankruptcy

plan issued by the Bankruptcy Court created the trust on whose behalf Plaintiff brings claims

against Defendants. (Id.)

       In the Delaware Action, the trust is suing on behalf of Millennium to recover as fraudulent

conveyances $35 million in fees the Defendants (or their affiliates) received for underwriting the

transaction. (ECF No. 94 at 1–2).

       On August 1, 2017, Plaintiff filed in New York State Supreme Court a complaint alleging

against violations of several states’ securities laws, as well as claims for negligent

misrepresentation, breach of fiduciary duty, breach of contract, and breach of the implied

covenant of good faith and fair dealing. (ECF No. 38 at 1). On August 21, 2017, Defendants

removed the action to this Court, asserting as a basis for federal jurisdiction the Edge Act, 12

U.S.C. § 632. (ECF No. 1). On September 24, 2018, the District Court denied Plaintiff’s motion to

remand the action to New York State Supreme Court. (ECF No. 38).

       On April 4, 2019, the District Court held a preliminary conference to discuss a briefing

schedule for Defendants’ anticipated motions to dismiss and coordination of discovery with the

Delaware Action. (ECF No. 57).         During the conference, the District Court expressed its

“preliminary view” that “it is unlikely that the motion to dismiss will be granted in its entirety,”

and directed that discovery in this action “proceed in tandem with the Delaware [Action].” (Id.

at 5:6–9). The District Court noted that the overlap between the parties in the two actions and

the fact that discovery was occurring in the Delaware Action “argues even more so to allow

discovery proceed.” (Id. at 6:11–16). The threshold question raised in Defendants’ motion to


                                                 2
dismiss is whether a syndicated term loan is a security; if it is not, Defendants contend that

Plaintiff’s securities law claims must be dismissed. (Id. at 6:20–24; ECF No. 94 at 2).

        Following the conference, although a formal discovery schedule was not entered,

Defendants agreed that documents produced in the Delaware Action should also be produced in

this action, and to date, have produced to Plaintiff over 87,000 documents from 35 custodians.

(ECF No. 94 at 3). Pursuant to Bankruptcy Rule 2004, Plaintiff also received pre-complaint

discovery that has been deemed to have been produced in this action. (Id.)

        The parties in the Delaware Action now appear poised to begin depositions. (See ECF No.

94). Plaintiff argues that, to avoid deposing the same witnesses twice, it needs documents

relating to “(i) Millennium from custodians that were not searched for by the Delaware

Defendants, and search terms that were not utilized by defendants . . .”, and (ii) Defendants’

leveraged loan and high-yield businesses generally.” (ECF No. 94 at 2). In response, Defendants

argue that discovery in this action should “remain limited to the discovery taking place in the

Delaware Action” unless and until the District Court denies Defendants’ motion to dismiss.

(Id. at3).

        On January 10, 2020, this Court held a telephone conference with the parties regarding

their respective positions on the continuation of discovery. (See ECF No. 95).

         II.    Discussion

               A.      Legal Standard

        “A motion to dismiss does not automatically stay discovery, except in cases covered by

the Private Securities Litigation Reform Act.” Hong Leong Fin. Ltd. (Singapore) v. Pinnacle

Performance Ltd., 297 F.R.D. 69, 72 (S.D.N.Y. 2013). Courts do not routinely stay discovery


                                                 3
“simply on the basis that a motion to dismiss has been filed.” Moran v. Flaherty, No. 92 Civ. 3200

(PKL), 1992 WL 276913, at *1 (S.D.N.Y. Sept. 25, 1992); Mirra v. Jordan, No. 15 Civ. 4100 (AT)

(KNF), 2016 WL 889559, at *2 (S.D.N.Y. Mar. 1, 2016) (“The pendency of a dispositive motion is

not, in itself, an automatic ground for a stay.”) (internal citation omitted). On a showing of good

cause, a district court “has considerable discretion to stay discovery” pursuant to Federal Rule of

Civil Procedure 26(c). Integrated Sys. & Power, Inc. v. Honeywell Int’l Inc., No. 9 Civ. 5874 (RPP),

2009 WL 2777076, at *1 (S.D.N.Y. Sept. 1, 2009); accord Shulman v. Becker & Poliakoff, LLP, No.

17 Civ. 9330 (VM) (JLC), 2018 WL 4938808, at *2 (S.D.N.Y. Oct. 11, 2018); Rep. of Turkey v.

Christie’s, Inc., 316 F. Supp. 3d 675, 677 (S.D.N.Y. 2018); In re: Platinum & Palladium Commodities

Litig., No. 10 Civ. 3617 (WHP), 2010 WL 11578945, at *1 (S.D.N.Y. Nov. 30, 2010). Courts look to

three factors in determining whether good cause exists to stay discovery pending a motion to

dismiss: “(1) whether a defendant has made a strong showing that the plaintiff’s claim is

unmeritorious, (2) the breadth of discovery and the burden of responding to it, and (3) the risk

of unfair prejudice to the party opposing the stay.” Guiffre v. Maxwell, No. 15 Civ. 7433 (RWS),

2016 WL 254932, at *1 (S.D.N.Y. Jan. 20, 2016).

               B.      Application

                      1.      Strength of motion to dismiss

       In analyzing the strength of the Defendants’ motion to dismiss, the Court looks to whether

their motions raise “substantial arguments for dismissal” comparable to the standard used for a

stay in other contexts, i.e., that their arguments are likely to succeed on the merits. See Hong

Leong Fin., 297 F.R.D. at 72–73.




                                                  4
       First, although this Court will not predict the outcome of the motion to dismiss, here the

District Court has already noted its “preliminary view” that it was “unlikely” the motion would be

granted in its “entirety.” (ECF No. 57 at 5:6–7; 6:2–10). In addition, the Court takes notice of

authorities cited by Plaintiff holding that “[w]hether an instrument constitutes a ‘security’ under

state or federal law is a fact intensive question and generally ‘not appropriately resolved on a

motion to dismiss.’” (ECF No. 94 at 2 (quoting S.E.C. v. Rorech, 673 F. Supp. 2d 217, 225 (S.D.N.Y.

2009)). This Court has reviewed the motions to dismiss, and finds that, while the arguments

raised are by no means frivolous, in light of the District Court’s expressed “preliminary view,” this

factor weighs against granting a stay of discovery.

       Second, although Defendants are correct that their argument that the syndicated term

loan was not a security is a “critical threshold legal issue[],” (ECF No. 6:20–21), that is a threshold

question only with respect to the state securities law claims. (ECF No. 94 at 2). Plaintiff has

asserted five other common law causes of action for which that question is not necessarily

determinative. (ECF No. 1-1 at 57–63). Therefore, even if Defendants succeed on the merits of

their argument that the syndicated term loan is not a security, it would not dispose of all of

Plaintiff’s claims. See Boelter v. Hearst Comm’ns, Inc., No. 15 Civ. 03934 (AT), 2016 WL 361554,

at *5 (S.D.N.Y. Jan. 28, 2016) (granting stay where success on each argument raised in motion to

dismiss could result in dismissal of entire complaint).

                       2.      Breadth of discovery and burden of responding

       The parties in large part agree that the claims in this action will require additional

discovery (compare ECF No. 94 at 2 (listing two categories of documents Plaintiff is presently

seeking) with id. at 3 (“Defendants do not dispute that some additional discovery may be


                                                  5
appropriate in this action”); they differ on whether now is the appropriate time to proceed with

that discovery. Defendants’ argument opposing the two categories of documents Plaintiff is

seeking in order to begin depositions are largely conclusory, and neither “explains how extensive

the responses to the plaintiff’s document requests might be nor provides any example of the

extent of the anticipated responses to the plaintiff[’s] document requests.” Mirra, 2016 WL

889559, at *2. Defendants point to only one of Plaintiff’s requests, which does ask for documents

over a five-year time span (see ECF No. 94 at 3), but do not explain why this request is overbroad,

irrelevant to Plaintiff’s claims, or unduly burdensome. This single example “does not reach such

a wide-breadth that good cause for a stay exists.” Guiffre, 2016 WL 254932, at *2. There is no

reason that any objections to individual requests cannot be dealt with through the meet-and-

confer process, and, if necessary, a conference with the Court. Accordingly, the Court finds that

this factor also weighs against a stay at this time.

                       3.      Unfair prejudice to Plaintiff

       During the conference with the Court, Plaintiff argued persuasively that it would be

prejudiced by the passage of time and by having to deploy the trust’s resources to conduct

depositions of the same witness more than once. Defendant contended that the burden of

duplicative depositions would largely fall on the Defendants’ witnesses, a burden they were

prepared to shoulder. But the Court’s inquiry necessarily does not include the burden on the

defendants. See Hong Leong Fin., 297 F.R.D. at 75 (where “defendants are apparently content

to bear the risk of this prejudice, it does not factor into the Court’s analysis). Although Plaintiff

does not bear a burden of persuasion on this motion, see Mirra, 2016 WL 889559, at *3, the

Court finds that the combination of the risk of witnesses’ memories further fading with time as


                                                  6
well as the unnecessary depletion of the trust’s resources as a result of deposing witnesses more

than once weigh against a further stay of discovery.

          III.   Conclusion

          For the reasons set forth above, the Court finds that a further stay of discovery is not

warranted, and that discovery should continue, as it has been, in coordination with the Delaware

Action.     Accordingly, this action having been referred to this Court for general pretrial

supervision, a case management conference will be held on Tuesday, February 25, 2020 at 10:00

am, in Courtroom 18A, 500 Pearl Street, New York, New York. It is further ORDERED that counsel

shall meet and confer in accordance with Fed. R. Civ. P. 26(f) no later than 21 days before the

Case Management Conference. No later than one week (seven (7) calendar days) before the

conference, the parties shall file a Report of Rule 26(f) Meeting and Proposed Case Management

Plan, via ECF, signed by counsel for each party.                  A template is available at

https://www.nysd.uscourts.gov/hon-sarah-l-cave.

          To the extent the parties are in disagreement about any portion of the Proposed Case

Management Plan, they may set forth their respective proposals for the disputed provision,

without argument.


Dated:           New York, New York
                 January 15, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge



                                                 7
